           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JAGER PRO, LLC                                             PLAINTIFF

v.                       No. 4:19-cv-107-DPM

BULL CREEK WELDING AND
FABRICATION, INC.                                         DEFENDANT

JAGER PRO, LLC                                             PLAINTIFF

v.                       No. 4:19-cv-108-DPM

TUSK INNOVATIONS, INC.                                    DEFENDANT

                               ORDER
     The Court appreciates the parties' recent filings. Their suggested
change in the hearing structure is sound.        We'll have a combined
hearing starting at 9:00 a.m. on November 20th, with argument about
Jager Pro's patents first and Tusk's patent second.
     So Ordered.



                                 D.P. Marshall (r.
                                 United States District Judge

                                   Io d c-h6bt    ')JH9
